1    Eric B. Eisinger, WSBA #34293
2
     Bret Uhrich, WSBA #45595
     Walker Heye Meehan & Eisinger, PLLC
3    1333 Columbia Park Trail, Ste 220
     Richland, WA 99352
4
     Telephone: (509) 735-4444
5    Attorneys for Plaintiff
6

7

8                          UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF WASHINGTON

10

11   R.W., individually and on behalf of his      Cause No. 4:18-cv-05089-RMP
     marital community,
12                                                PLAINTIFF’S TRIAL
                                Plaintiff,        MEMORANDUM
13

14   v.
15
     COLUMBIA BASIN COLLEGE, a
16   public institution of higher education,
     RALPH REAGAN, in his official and
17   individual capacities, LEE THORNTON,
18   in his official and individual capacities.

19                                Defendants.
20

21

22

23

24

25



      PLAINTIFF’S TRIAL MEMORANDUM - 1                   1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
                                                                         P (509) 735-4444
                                                                         F (509) 735-7140
1                                 I.    INTRODUCTION
2
           The facts of this case are well known to the Court based on the extensive
3
     motion practice and pleadings submitted by the parties in this case. R.W. was a
4

5    student at Columbia Basin College in the Nursing Program.                As a disabled
6
     individual, R.W. suffered from epilepsy, back pain, anxiety and depression. R.W.
7
     did not use these mental and physical disabilities as a crutch or as an excuse not to
8

9
     succeed in life. Instead, he persevered towards being a productive member of

10   society and was close to graduating from the Nursing Program.
11
           When R.W. began to experience stress and sleepless nights which led to
12
     violent thoughts regarding his instructors, R.W. did the right thing and contacted
13

14   his physician. He expressed these thoughts to nobody else except his medical

15   providers. He did not take any action regarding these ideations and did not engage
16
     in any conduct. After visiting with his physician, R.W. met with Crisis Response
17
     and underwent voluntary treatment.
18

19         When Defendants learned that R.W. had admitted himself into voluntary

20   treatment and the nature of his admission, the Defendants immediately undertook a
21
     series of actions to ensure that R.W. would never return to the Nursing Program at
22
     Columbia Basin College. In doing so, the Defendants took a series of adverse
23

24   actions against R.W. including trespass, disenrollment, and failing him in the
25



      PLAINTIFF’S TRIAL MEMORANDUM - 2                    1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
                                                                          P (509) 735-4444
                                                                          F (509) 735-7140
1    classes he was taking which rendered him ineligible to continue in the program and
2
     ineligible for financial aid.
3
                                     II.   LEGAL ISSUES
4

5          42 U.S.C. § 1983 – First Amendment.
6
           In the short time since the Court partially granted R.W.’s motion for
7
     summary judgment, Defendants have fully embraced their role as the thought
8

9
     police once imagined by George Orwell:

10             • Even if depression did cause homicidal ideations, the College is
11
                  entitled to take action against harmful conduct, even if that conduct
12
                  occurs as a result of a cognizable disability. ECF No. 87, pg. 12.
13

14             • There can be no question that the College took action solely as a result
15                of R.W.’s conduct. ECF No. 87, pg. 15.
16
           By admitting that Defendants consider R.W.’s violent ideations to be
17
     conduct, the Defendants have confessed to violating R.W.’s rights under the First
18

19   Amendment. “A government entity no doubt runs afoul of the First Amendment
20
     when it punishes an individual for pure thought.” Doe v. City of Lafayette, Ind.,
21
     377 F.3d 757, 765 (7th Cir. 2004). “[T]he Court's First Amendment cases draw
22

23
     vital distinctions between words and deeds, between ideas and conduct.” Ashcroft

24   v. Free Speech Coal., 535 U.S. 234, 253 (2002) (citing Kingsley Int'l Pictures
25
     Corp. v. Regents of Univ. of State of N.Y., 360 U.S. 684, 689 (1959)) (emphasis

      PLAINTIFF’S TRIAL MEMORANDUM - 3                     1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
                                                                           P (509) 735-4444
                                                                           F (509) 735-7140
1    added); see also Paris Adult Theatre I v. Slaton, 413 U.S. 49, 67–68, (1973) (“The
2
     fantasies of a drug addict are his own and beyond the reach of government…”).
3
           As Defendants have admitted throughout discovery, R.W. did not engage in
4

5    any threats of violence.
6
           INTERROGATORY NO. 10: Please identify the manner that [R.W]
7          violated WAC 132S-100-205 of the CBC Student Code of Conduct,
           and whether you allege that he committed any of the following
8          (answer as to each):
9
           a. Physical and/or verbal abuse;
10         b. Threats;
           c. Intimidation;
11
           d. Harassment;
12         […]
13         ANSWER:
14         a. N/A
           b. N/A
15         c. N/A
16
           d. N/A

17   ECF No. 37-34, pg. 12 (emphasis added).

18         The “conduct,” was R.W.’s thoughts:
19
           Q: Just to be clear, is that a yes or a no that you determined in the
20         investigation that his thoughts were the conduct at issue here?
21
           Ralph Reagan: Yes. His thoughts were the conduct which had the
22         effect of creating a hostile or intimidating environment.

23   ECF No. 37-8, pg. 14.
24
           Defendants have now dropped any pretense that there is any conduct by
25
     R.W. at issue besides his thoughts and speech to his medical providers. The Court
      PLAINTIFF’S TRIAL MEMORANDUM - 4                   1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
                                                                         P (509) 735-4444
                                                                         F (509) 735-7140
1    correctly granted the motion for summary judgment concluding as a matter of law
2
     that the Defendants violated R.W.’s rights under the First Amendment.
3
           B.     Disability Discrimination Claims.
4

5          In the order granting in-part and denying in-part the motion for partial
6
     summary judgment, the Court identified issues of material fact in regard to two of
7
     the elements on the claims brought under the ADA, the RHA and the WLAD.
8

9
     First, the Court concluded there was a genuine issue of material fact whether R.W.

10   is a qualified individual with a disability in light of the “direct threat” affirmative
11
     defense. ECF No. 83, pg. 23. Second, the Court concluded that there is a question
12
     of fact whether Defendants’ disparate treatment of R.W. was based on his
13

14   disability or whether it was based on misconduct relating to the disability. ECF

15   No. 83, pg. 26.
16
                1. Direct Threat.
17
           A public entity is not required to permit an individual “to participate in or
18

19   benefit from the services, programs, or activities of that public entity when that

20   individual poses a direct threat to the health or safety of others.” 28 C.F.R. §
21
     35.139(a).
22
           In determining whether an individual poses a direct threat to the
23
           health or safety of others, a public entity must make an individualized
24         assessment, based on reasonable judgment that relies on current
           medical knowledge or on the best available objective evidence, to
25
           ascertain: the nature, duration, and severity of the risk; the probability
           that the potential injury will actually occur; and whether reasonable
      PLAINTIFF’S TRIAL MEMORANDUM - 5                      1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
                                                                            P (509) 735-4444
                                                                            F (509) 735-7140
1          modifications of policies, practices, or procedures or the provision of
2
           auxiliary aids or services will mitigate the risk.

3    28 C.F.R. § 35.139(b). The belief that a significant risk existed, even if maintained

4    in good faith, does not relieve a defendant of liability. R.W. v. Bd. of Regents of
5
     the Univ. Sys. of Georgia, 114 F. Supp. 3d 1260, 1284 (N.D. Ga. 2015) (citing
6
     Bragdon v. Abbott, 524 U.S. 624, 649 (1998)).
7

8          In this matter, the evidence will show that the Defendants relied on and
9
     panic and prejudice instead of evaluating whether R.W. posed a direct threat based
10
     on medical or otherwise objective evidence. By the end of the investigation,
11

12
     Defendants will not be able to point to any medical professionals or any other

13   professional who evaluated R.W. and determined that he would be a direct threat to
14
     the health and safety of others. Worse, many of the Defendants have testified that
15
     they did not even subjectively believe that R.W. constituted a direct threat to
16

17   others. Finally, Defendants maintain the irreconcilably inconsistent positions that

18   R.W. is a direct threat and therefore is not qualified for the Nursing Program but
19
     that Defendants actually offered R.W., the unqualified individual, to return the
20
     program. Defendants cannot establish the direct threat defense.
21

22         2. Causation – Disparate Treatment Based On Disability Versus
              Conduct Arising From The Disability.
23
           Second, the Court has identified causation as an issue of genuine material
24

25   fact which needs to be resolved by the jury. Defendants have argued that its


      PLAINTIFF’S TRIAL MEMORANDUM - 6                    1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
                                                                          P (509) 735-4444
                                                                          F (509) 735-7140
1    disparate treatment of R.W. is based on his conduct as opposed to his disability.
2
     As discussed supra, Defendants cannot point to any conduct by R.W. as neither
3
     thoughts nor speech are conduct. This remains true in discrimination law as it does
4

5    in First Amendment law. There is no principled reason for distinguishing between
6
     the definition of “conduct” in regard to the First Amendment and “conduct” in
7
     other areas of law. Cf Rodriguez v. Maricopa Cty. Cmty. Coll. Dist., 605 F.3d 703,
8

9
     708 (9th Cir. 2010) (First Amendment restrictions on speech did not allow

10   employees to sue employer for hostile work environment based on pure speech of
11
     another employee.”).
12
           As is well-recognized by Ninth Circuit case law, the distinction between
13

14   actions taken based on a disability and “conduct” arising from a disability is

15   exceedingly narrow. “For purposes of the ADA, with a few exceptions, conduct
16
     resulting from a disability is considered to be part of the disability, rather than a
17
     separate basis for termination.” Humphrey v. Mem'l Hosps. Ass'n, 239 F.3d 1128,
18

19   1139-40 (9th Cir. 2001) (citing Hartog v. Wasatch Academy, 129 F.3d 1076, 1086

20   (10th Cir.1997)).
21
           In Humphrey, the plaintiff began to experience problems getting to work on
22
     time, or at all because she engaged in a series of obsessive rituals that hindered her
23

24   ability to arrive at work on time. Humphrey, 239 F.3d at 1129. After receiving
25
     progressive warnings and adverse actions from her employer, Humphrey was

      PLAINTIFF’S TRIAL MEMORANDUM - 7                     1333 Columbia Park Trail, Suite 220
                                                                        Richland, WA 99352
                                                                           P (509) 735-4444
                                                                           F (509) 735-7140
1    diagnosed with obsessive compulsive disorder.        Id. at 1130.        After she was
2
     diagnosed, the employer suggested accommodations, including flexible start time
3
     which Humphrey accepted. Id. at 1131. When Humphrey continued to miss work,
4

5    Humphrey asked for a new accommodation of working at home. Id. at 1131-32.
6
     The request was denied.       Id. at 1132.     Humphrey’s supervisor noted that
7
     “Humphrey's productivity at work was typical of Humphrey's performance
8

9
     evaluations, which recognized her high level of competence but were tarnished by

10   the problems caused by her disability.” Id. Humphrey was absent from work on
11
     additional occasions and was terminated for “history of tardiness and
12
     absenteeism.” Id. at 1133. Humphrey then brought suit against the employer for
13

14   violation of the ADA. Id. The trial court granted the employer’s motion for

15   summary judgment and Humphrey appealed. Id.
16
           On appeal, the court of appeals reversed. Id. at 1140. The court concluded
17
     that there was a genuine issue of material fact whether the employer fulfilled its
18

19   duty to accommodate Humphrey because the duty to accommodate is a

20   “‘continuing’ duty that is ‘not exhausted by one effort.’” Id. at 1138. In seeking to
21
     defend its actions, the employer argued that it had fired Humphrey for the
22
     misconduct of “absenteeism and tardiness” and not because of her disability. Id. at
23

24   1139. The court summarily rejected this argument, noting that “conduct resulting
25



      PLAINTIFF’S TRIAL MEMORANDUM - 8                    1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
                                                                          P (509) 735-4444
                                                                          F (509) 735-7140
1    from a disability is considered to be part of the disability, rather than a separate
2
     basis for termination.” Id. at 1139-40.
3
           The Ninth Circuit has repeatedly affirmed that the distinction between action
4

5    based on a disability and conduct arising from a disability is narrow. Dark v.
6
     Curry Cty., 451 F.3d at 1084, n.3. In the same footnote, the court noted that
7
     Newland v. Dalton, 81 F.3d 904 (9th Cir.1996) “suggested that an additional
8

9
     exception might apply in the case of ‘egregious and criminal conduct’ regardless of

10   whether the disability is alcohol- or drug-related.”        This exception was then
11
     adopted in Mayo v. PCC Structurals, Inc., 795 F.3d 941, 944 (9th Cir. 2015). In
12
     Mayo, the plaintiff:
13

14         Mayo made threatening comments to at least three co-workers. He
           told one that he “fe[lt] like coming down [to PCC] with a shotgun
15         an[d] blowing off” the heads of the supervisor and another manager.
16
           The co-worker need not worry, Mayo explained, because she would
           not be working the shift when the killing would occur. Mayo told
17         another co-worker on several occasions that he planned to “com[e]
           down [to PCC] on day [shift] ... to take out management.” He told a
18
           third co-worker that he “want[ed] to bring a gun down [to PCC] and
19         start shooting people.” He explained that “all that [he] would have to
           do to shoot [the supervisor] is show up [at PCC] at 1:30 in the
20         afternoon” because “that's when all the supervisors would have their
21
           walk-through.”

22   Id. at 942. (alterations in original). In concluding that the conduct by Mayo could

23   be distinguished from his disability, the court specifically cited to the discussion in
24
     Dark v. Curry County and Humphrey. Id. at 946.
25



      PLAINTIFF’S TRIAL MEMORANDUM - 9                      1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
                                                                            P (509) 735-4444
                                                                            F (509) 735-7140
1          As applied to the case at hand, Defendants will be utterly unable to show
2
     that its actions were based on impermissible conduct arising from R.W.’s disability
3
     that is distinct from his disability itself. There simply is no conduct at issue, let
4

5    alone conduct comparable to telling co-workers that he would be blowing the
6
     heads off of certain managers.
7
           Because Defendants will be unable to show R.W. is a direct threat or that he
8

9
     engaged in impermissible conduct distinct from his disability, R.W. will prevail on

10   his disability claims.
11
                                      III.   CONCLUSION
12
           As the Court correctly concluded, the Defendants in this matter violated
13

14   R.W.’s Constitutional right to free speech under the First Amendment. At the

15   conclusion of trial in this matter, it will be just as apparent that the Defendants
16
     violated R.W.’s rights as a disabled individual.
17
           DATED this 7th day of October, 2019.
18

19                                    s/Bret Uhrich
                                      Eric B. Eisinger, WSBA #34293
20                                    Bret Uhrich, WSBA #45595
21
                                      Attorneys for Plaintiffs
                                      Walker Heye Meehan & Eisinger, PLLC
22                                    1333 Columbia Park Trail, Ste 220
                                      Richland, WA 99352
23
                                      Telephone: (509) 735-4444
24                                    Fax: (509) 735-7140
                                      E-mail: eeisinger@walkerheye.com
25
                                              buhrich@walkerheye.com

      PLAINTIFF’S TRIAL MEMORANDUM - 10                   1333 Columbia Park Trail, Suite 220
                                                                       Richland, WA 99352
                                                                          P (509) 735-4444
                                                                          F (509) 735-7140
1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on this 7th day of October 2019, I electronically filed the
3
     foregoing with the Clerk of the Court using the CM/ECF System which will send
4
     notification of such filing to the following:
5

6                             Carl P. Warring: carlw@atg.wa.gov
7                           Jake Brooks: jake.brooks@atg.wa.gov
8

9
                                             s/ Bret Uhrich
10                                           Bret Uhrich
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



      PLAINTIFF’S TRIAL MEMORANDUM - 11                       1333 Columbia Park Trail, Suite 220
                                                                           Richland, WA 99352
                                                                              P (509) 735-4444
                                                                              F (509) 735-7140
